                Case: 19-10412      Doc: 125     Filed: 06/03/19    Page: 1 of 16




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:

DESTINY PETROLEUM LLC,                                   Case No. 19-10412-SAH
                                                         Chapter 11
          Debtor.


               DEBTOR’S FIRST OMNIBUS MOTION FOR ENTRY OF
             AN ORDER (I) AUTHORIZING THE DEBTOR TO ASSUME
               CERTAIN EXECUTORY CONTRACTS AND (II) FIXING
            CURE AMOUNTS WITH RESPECT THERETO, WITH BRIEF
           IN SUPPORT AND NOTICE OF OPPORTUNITY FOR HEARING

                      NOTICE OF OPPORTUNITY FOR HEARING

          Your rights may be affected. You should read this document carefully
          and consult with your attorney about your rights and the effect of this
          document. If you do not want the court to grant the requested relief, or you
          wish to have your views considered, you must file a written response or
          objection to the requested relief with the clerk of the United States
          Bankruptcy Court for the Western District of Oklahoma, 215 Dean A.
          McGee Avenue, Oklahoma City, OK 73102, no later than 14 days from the
          date of filing of this request for relief. You should also serve a file-stamped
          copy of your response or objection on the undersigned movant/movant's
          attorney and any others who are required to be served. If no response or
          objection is timely filed, the court may grant the requested relief without a
          hearing or further notice.

          The 14-day period includes the three (3) days allowed for mailing provided
          for in bankruptcy rule 9006(f).


          ATTACHED HERETO AS EXHIBIT 1 IS A LIST OF THE
          EXECUTORY CONTRACTS THAT ARE SUBJECT TO THIS
          MOTION.   PARTIES SHOULD LOCATE THEIR NAMES,
          EXECUTORY CONTRACTS, AND CURE AMOUNTS ON EXHIBIT
          1 HERETO.



1374090
             Case: 19-10412      Doc: 125     Filed: 06/03/19     Page: 2 of 16




        Debtor, Destiny Petroleum LLC (the “Debtor”), by and through the undersigned

counsel, respectfully files this Debtor’s First Motion for Entry of an Order (I) Authorizing

the Debtor to Assume Certain Executory Contracts and (II) Fixing Cure Amounts With

Respect Thereto (the “Motion”). In support thereof, the Debtor would show the Court as

follows:


                 JURISDICTION AND STATUTORY AUTHORITY

        1.    The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334.

        2.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409. This

is a core proceeding pursuant to 28 U.S.C. § 157(b).

        3.    The statutory predicates for the relief requested are section 365 of title 11 of

the United States Code (the “Bankruptcy Code”) and Rules 6006 and 9014 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                     BACKGROUND

        4.    On February 6, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition with this Court pursuant to Chapter 11 of the Bankruptcy Code.

        5.    Pursuant to Bankruptcy Code sections 1107 and 1108, the Debtor has

retained possession of its assets as a debtor in possession and is continuing to operate its

business.




                                              2
             Case: 19-10412      Doc: 125     Filed: 06/03/19     Page: 3 of 16




        6.    No trustee, examiner, or committee has been appointed in this Chapter 11

case.

        7.    The factual background regarding the Debtor, including its business

operations and the events leading to this Chapter 11 case, is set forth in detail in the

Affidavit of Frederic Saalwachter in Support of First Day Motions [Doc. 42] and fully

incorporated herein by reference.

        8.    Prior to the Petition Date, the Debtor entered into certain contracts with third

parties, which the Debtor believes to be beneficial to the estate and the Debtor’s continued

operation, and which the Debtor seeks to assume through this Motion. A list of the

contracts to be assumed pursuant to this Motion (the “Assumed Contracts”) is attached

hereto as Exhibit 1.

                                    BRIEF IN SUPPORT

A.      Assumption of the Assumed Contracts is a Sound Exercise of the Debtor’s
        Business Judgment

        Bankruptcy Code section 365 authorizes a debtor to assume executory contracts and

unexpired leases subject to the approval of the Court:

              (a) Except as provided in . . . subsections (b), (c), and (d) of
              this section, the trustee, subject to the court’s approval, may
              assume or reject any executory contract or unexpired lease of
              the debtor.

              (b)(1) If there has been a default in an executory contract or
              unexpired lease of the debtor, the trustee may not assume such
              contract or lease unless, at the time of assumption of such
              contract or lease, the trustee—



                                              3
             Case: 19-10412      Doc: 125     Filed: 06/03/19    Page: 4 of 16




                     (A) cures, or provides adequate assurance that the
                     trustee will promptly cure, such default . . . ;

                     (B) compensates, or provides adequate assurance that
                     the trustee will promptly compensate, a party other than
                     the debtor to such contract or lease, for any actual
                     pecuniary loss to such party resulting from such default;
                     and

                     (C) provides adequate assurance of future performance
                     under such contract or lease . . . .

11 U.S.C. § 365. Bankruptcy Rule 6006 provides that “[a] proceeding to assume, reject,

or assign an executory contract or unexpired lease, other than as part of a plan, is governed

by [Bankruptcy] Rule 9014,” which governs contested matters. Bankruptcy Rules 6006(a)

and 9014.

       Courts apply a business judgment standard in determining whether to approve a

debtor’s decision to assume an executory contract or unexpired lease. In re J. H. Land &

Cattle Co., Inc., 8 B.R. 237, 238 (Bankr. W.D. Okla. 1981). The business judgment test

requires only that the trustee or debtor in possession demonstrate that assumption or

rejection of the contract or unexpired lease will benefit the estate. In re Lady Baltimore

Foods, Inc., No. 02-43429, 2004 WL 2192374, *6 (Bankr. D. Kan. Aug. 13, 2004). Courts

generally will not second-guess a debtor’s business judgment concerning the assumption

or rejection of an executory contract or unexpired lease. In re Railyard Co., LLC, 562 B.R.

481, 488 (Bankr. D.N.M. 2016) (citing In re Malden Mills Indus., Inc., 303 B.R. 688, 701

(B.A.P. 1st Cir. 2004)).




                                             4
             Case: 19-10412      Doc: 125    Filed: 06/03/19    Page: 5 of 16




       The assumption of the Assumed Contracts is a sound exercise of the Debtor’s

business judgment. The Debtor has determined that the Assumed Contracts are necessary

for the Debtor’s ongoing business and successful reorganization. The Assumed Contracts

allow the Debtor to continue its operations, producing and selling hydrocarbons.

Accordingly, the business judgment standard has been satisfied, and the Debtor’s

assumption of the Assumed Contracts should be approved.

B.     The Debtor Has Satisfied the Applicable Requirements of Bankrutpcy Code
       Section 365(b)

       Pursuant to Bankruptcy Code sections 365(b)(1)(A) and (B), if there has been a

default in an executory contract, the trustee or debtor may not assume such contract unless,

at the time of assumption of such contract, the debtor (i) cures or provides adequate

assurance that it will promptly cure the default and (ii) compensates or provides adequate

assurance of prompt future compensation for actual pecuniary losses resulting from such

default. 11 U.S.C. §§ 365(b)(1)(A)-(B). The Debtor proposes the cure payments related

to the assumption of the Assumed Contracts set forth on the attached Exhibit 1.

       The Debtor proposes to make such cure payments within sixty (60) days of the entry

of an order approving the Motion.         There is adequate assurance of the Debtor’s

performance under the Assumed Contracts and of payment of the cure amounts related

thereto based on the Debtor’s ongoing revenues. Since commencing this case, the Debtor

has generated positive cash flows, and the Debtor is unaware of any changes in its

operations that would alter this trend.



                                             5
             Case: 19-10412       Doc: 125    Filed: 06/03/19    Page: 6 of 16




       For all of the foregoing reasons, and in the sound exercise of its business judgment,

the Debtor believes that the assumption of the Assumed ontracts is warranted and

appropriate. Thus, the Court should enter an order approving this Motion.

C.     Compliance With Bankruptcy Rule 6006(f)

       Bankruptcy Rule 6006(f) establishes requirements for a motion to assume multiple

executory contracts or unexpired leases that are not between the same parties, stating, in

pertinent part, that such a motion shall:

              (1) state in a conspicuous place that parties receiving the
              omnibus motion should locate their names and their contracts
              or leases listed in the motion;

              (2) list parties alphabetically and identify the corresponding
              contract or lease;

              (3) specify the terms, including the curing of defaults, for each
              requested assumption or assignment;

              (4) specify the terms, including the identity of each assignee
              and the adequate assurance of future performance by each
              assignee, for each requested assignment;

              (5) be numbered consecutively with other omnibus motions to
              assume, assign, or reject executory contracts or unexpired
              leases; and

              (6) be limited to no more than 100 executory contracts or
              unexpired leases.

Bankruptcy Rule 6006(f). The Debtor submits that the contents of this Motion, in

conjunction with the attached Exhibit 1, comply with the requirements of Bankruptcy Rule

6006(f).



                                             6
             Case: 19-10412      Doc: 125     Filed: 06/03/19    Page: 7 of 16




D.     Reservation of Rights

       The Debtor reserves the right to modify the Debtor’s election to assume any

Assumed Contracts or to modify any proposed cure amounts prior to the entry of an order

granting this Motion. The Debtor reserves any and all rights, claims, and defenses with

respect to the characterization of the Assumed Contracts under the Bankruptcy Code,

applicable nonbankruptcy law, or otherwise, including, but not limited to, any and all rights

to argue that the Assumed Contracts do not constitute executory contracts under applicable

law.

                                     CONCLUSION

       WHEREFORE, for the reasons stated herein, the Debtor respectfully requests that

this Court enter an order (1) authorizing the Debtor to assume the executory contracts

identified herein; (2) fixing the cure amounts with respect thereto; and (3) granting such

other and further relief as the Court deems appropriate.

                                              Respectfully submitted,

                                              /s/ Clayton D. Ketter
                                              Clayton D. Ketter, OBA No. 30611
                                              PHILLIPS MURRAH P.C.
                                              Corporate Tower, 13th Floor
                                              101 North Robinson Avenue
                                              Oklahoma City, OK 73102
                                              (405) 235-4100 - telephone
                                              (405) 235-4133 - facsimile
                                              cdketter@phillipsmurrah.com
                                              Attorneys for Destiny Petroleum LLC




                                             7
            Case: 19-10412      Doc: 125    Filed: 06/03/19   Page: 8 of 16




                           CERTIFICATE OF SERVICE

       On June 3, 2019, the foregoing document was served by first class mail, postage
prepaid, on the parties listed on the attached mailing list.


                                            /s/ Clayton D. Ketter
                                            Clayton D. Ketter, OBA No. 30611




                                           8
                                  Case: 19-10412    Doc: 125           Filed: 06/03/19      Page: 9 of 16
Label Matrix for local noticing                Central Gas Service LLC                          Destiny Petroleum LLC
1087-5                                         c/o Thomas J Lasater                             2524 North Broadway
Case 19-10412                                  PO Box 997                                       Oklahoma City, OK 73160
Western District of Oklahoma                   Wichita, KS 67201-0997
Oklahoma City
Mon Jun 3 11:37:30 CDT 2019
Hardison Production Services, LLC              M&M Acquisition, LLC d/b/a M&M Supply, Co.       Quest Automated Services, LLC
P.O. Box 2743                                  4700 NW 23rd St                                  c/o John T. Richer and John W. Dowdell
Woodard, OK 73802-2743                         Suite 112                                        Hall, Estill, et al.
                                               Oklahoma City, OK 73127-2037                     320 South Boston Avenue
                                                                                                Suite 200
                                                                                                Tulsa, OK 74103-3705
RPC, Inc                                       Select Energy Services, LLC                      USBC Western District of Oklahoma
C/O Dore Law Group, P.C.                       Dore Law Group, P.C.                             215 Dean A. McGee
17171 Park Row                                 17171 Park Row                                   Oklahoma City, OK 73102-3426
Suite 160                                      Suite 160
Houston, TX 77084-4927                         Houston, TX 77084-4927

Ahmed Hamdi Ali El Banbi                       Alejandro Rodriguez                              Algie F Smrcka Family Trust
87 South East El Nadi District                 8271 State Highway 755                           30563 CR 960
Sherouk City, Cairo 11837                      Huntsville TX 77340                              Medford OK 73759-6089
EGYPT


Alice Smrcka                                   All American Trucking LLC                        Altus GTS Inc
Trustee of Algie F Smrcka Family Trust         24551 North Luther Road                          Suite 300
30563 CR 960                                   Luther OK 73054-9751                             2400 Veterans Memorial Blvd
Medford OK 73759-6089                                                                           Kenner LA 70062-8725


American Piping Inspection Inc                 American Trucking Inc                            Amerine Utilities Construction Inc
17110 East Pine Street                         c/o Robert D. Householter                        PO Box 1546
                                               PO Box 54
Tulsa OK 74116-4901                            Sawyer, KS 67134                                 Great Bend KS 67530-1546



Anchor Drilling Fluids USA LLC                 Anchor Drilling Fluids USA LLC                   Ann L Conus and Howard Conus
2431 East 61st Street Suite 710                6655 South Lewis Avenue                          5862 South Teters Court
Tulsa OK 74136-1211                            Tulsa, OK 74136-1036                             Springfield MO 65804-7721



Archrock Partners                              Archrock Partners                                BOP Ram-Block & Iron Rentals, Inc
9807 Katy Freeway Suite 100                    PO Box 201160                                    717 S Custer
Houston, TX 77024-1276                         Dallas TX 75202-8211                             Weatherford, OK 73096-9714



BOP RamBlock                                   Baker Hughes Oilfield Operations LLC             Baseline Energy Services
PO Box 872                                     PO Box 301057                                    PO Box 470929
Weatherford OK 73096-0872                      Dallas TX 75303-1057                             Fort Worth TX 76147-0929



Basic Energy Services LP                       Beicip                                           Beicip Inc
PO Box 841903                                  1880 South Dairy Ashford Suite 630               1880 South Dairy Ashford Rd., Suite 630
Dallas TX 75284-1903                           Houston TX 77077-4781                            Houston TX 77077-4781
                                  Case: 19-10412   Doc: 125         Filed: 06/03/19   Page: 10 of 16
Best Well Services                             Betty J Frazier Revocable Trust             Bison Oilfield Services
2250 East 73rd Street Suite 400                23 North Young Street                       PO Box 249
Tulsa OK 74136-6833                            Caldwell KS 67022-1346                      Oklahoma City OK 73101-0249



Brenda M Thompson                              Bruce A Belmear and Cindy L Belmear         Bruce P Kolarik and Ann L Kolarik
1143 West 20th Street South                    98356 Logan Road                            14900 East Balsam Court
Milan KS 67105-8004                            Medford OK 73759-6103                       Wichita KS 67230-9708



CVM Management LLC                             Casey B Frazier                             Casing Crews Inc
13212 North MacArthur Blvd                     995 South Caldwell Road                     PO Box 158
Oklahoma City OK 73142-3019                    Caldwell KS 67022-8020                      Lamont OK 74643-0158



Central Gas Service LLC                        Central Gas Service LLC                     Cimarron Surveying & Mapping Co Inc
PO Box 351                                     c/o Chase Lehner                            1530 SW 89th Street Suite C3
Garden Plain KS 67050-0351                     PO Box 351                                  Oklahoma City OK 73159-6356
                                               Garden Plain KS 67050-0351


Cimarron Surveying and Mapping Co              Cimarron Valley Rentals LLC                 Cimarron Valley Rentals LLC
1530 SW 89th Street Building C3                14946 W CR 74                               14946 West County Road 74
Oklahoma City OK 73159-6356                    Crescent OK 73028-3061                      Crescent OK 73028-3061



Clint Allen Ast Trust                          Coffeyville Resources Refining              Comstock Oilfield Supply
350 West 40th Avenue North                     and Marketing LLC                           PO Box 726
Mayfield KS 67103-9207                         10 East Cambridge Circle Suite 250          Woodward OK 73802-0726
                                               Kansas City KS 66103-1393


Coughlin Equipment Co Inc                      Coughlin Equipment Co Inc                   Crescent Consulting LLC
1600 W Vandament Ave                           1600 West Vandament                         13212 North MacArthur Blvd
Yukon OK 73099-4402                            Yukon OK 73099-4402                         Oklahoma City OK 73142-3019



David A Kolarik and Vicki Kolarik              Destiny Holdings LLC                        Destiny Oil Partners LLC
1401 Lawrence Lane                             1 Destiny Cove                              2524 North Broadway
Bellevue NE 68005-2324                         The Woodlands TX 77381-4361                 Oklahoma City OK 73160



Double H Service                               Douglas Allen and Janet Townsend            Duane E Nulik and Linda K Nulik
3721 North 162nd Street                        374 South Milan Road                        1658 South Argonia Road
Garber OK 73738                                Milan KS 67105-8041                         Caldwell KS 67022-8610



Elite Casing Services Inc                      Ellinwood Roustabout Service                Emad Elrafie
PO Box 555                                     220 South Pioneer Avenue                    1 Destiny Cove
Woodward OK 73802-0555                         Lyons KS 67554-2631                         The Woodlands TX 77381-4361
                                   Case: 19-10412   Doc: 125         Filed: 06/03/19   Page: 11 of 16
Epic Lift Systems                               Epic Lift Systems, LLC                      Flowtech Energy Services LLC
PO Box 650002                                   Tammy Sharp                                 PO Box 473
Dallas TX 75265-0002                            14485 Highway 377 S.                        Russell KS 67665-0473
                                                Fort Worth, TX 76126-6416


Fossil Drilling Inc                             Foulston Siefkin LLP                        Frederic Saalwachter
PO Box 464                                      Suite 100                                   3517 Blackhorse Lane
Pratt KS 67124-0464                             1551 North Waterfront Parkway               Charlotte NC 28210-6055
                                                Wichita KS 67206-4466


Fredrick L Lemasters                            Garrison Brothers Pipe and Used             (p)GEO 720 LLC
295 South Ryan Road                             Equipment Inc                               PO BOX 848
Milan KS 67105-8026                             PO Box 967                                  SHATTUCK OK 73858-0848
                                                El Reno OK 73036-0967


Gordon B Stull                                  Gray Reed and McGraw LLP                    Greg Myles
Stull Beverlin Nicolay and Haas LLC             1300 Post Oak Blvd Suite 2000               701 Azalea Hill Drive
PO Box 345                                      Houston TX 77056-8000                       Yukon OK 73099-6504
Pratt KS 67124-0345


Hall Estill Hardwick Gable                      Halliburton Energy Services Inc             Hammer Construction
Golden and Nelson PC                            3000 North Sam Houston Parkway East         PO Box 721078
Attn Stuart E Van De Wiele                      Houston TX 77032-3299                       Norman OK 73070-4830
320 South Boston Ave Suite 200
Tulsa OK 74103-3705

Hardison Production Services LLC                Hardison production services                Hawley Hot Oil LLC
PO Box 2743                                     Kaleb Hennigh                               25463 CR 800
Woodward OK 73802-2743                          POB 6207                                    Nash OK 73761-5026
                                                Enid, OK 73702-6207


Hawley Services Inc                             Hawley Services, Inc.                       Hetrick Electric
25463 County Road 800                           c/o Ross A. Plourde                         PO Box 308
Nash OK 73761-5026                              McAfee & Taft                               Blackwell OK 74631-0308
                                                211 N. Robinson
                                                Oklahoma City, OK 73102-7176

Integrated Energy Consulting Services           Integrated Production Services              Internal Revenue Service
16540 County Road 1620                          PO Box 201934                               Bankruptcy Department
Fitzhugh OK 74843-2515                          Dallas TX 75320-1934                        55 North Robinson
                                                                                            Oklahoma City OK 73102-9229


Internal Revenue Service                        Jack Austin                                 Jayhawk Oil Field Supply
Service of Process                              4851 West Simpson Road                      PO Box 7
PO Box 7346                                     Edmond OK 73025-1014                        Spivey KS 67142-0007
Philadelphia PA 19101-7346


Jayhawk Oilfield Supply Inc                     Jed Tencleve Mortimer Estate                Jerry White
100 S Main PO Box 7                             477 South Sumner Road                       PO Box 2946
Spivey KS 67142-0007                            Mayfield KS 67103-9261                      Alpine, WY 83128-3902
                                   Case: 19-10412   Doc: 125            Filed: 06/03/19    Page: 12 of 16
Jerry White                                     John T. Richer                                  Kalamar Inc
PO Box 2976                                     c/o Hall, Estill, Hardwick, Gable, Golde        1405 East Willow Road
Alpine WY 83128-3904                            320 South Boston Avenue, Suite 200              Enid OK 73701-8714
                                                Tulsa, OK 74103-3705


Kansas Corporation Commission                   Kansas Department of Revenue                    Kansas Department of Revenue
1500 SW Arrowhead Road                          300 SW 29th Street                              Docking State Office Building Room 400
Topeka KS 66604-4029                            Topeka KS 66611-1109                            915 SW Harrison Street
                                                                                                Topeka KS 66612-1585


Keith B Mortimer Estate                         Kings Well Service LLC                          Kinney Louthan
477 South Sumner Road                           PO Box 323                                      2932 NW 122nd Suite 10
Mayfield KS 67103-9261                          Blackwell OK 74631-0323                         Oklahoma City OK 73120-1955



Kinney Louthan                                  Kwick Rentals LLC                               Lauren Morgan
8686 West Waterloo Road                         PO Box 2111                                     Dore Law Group PC
Edmond, OK 73025-9120                           Woodward OK 73802-2111                          17171 Park Row Suite 160
                                                                                                Houston TX 77084-4927


M Eugene Basinger                               M and M Supply Co                               M&M Acquistion, LLC d/b/a M&M Supply, Co.
950 West 20th Street South                      PO Box 258890                                   Rick L. Denker
Milan KS 67105-8011                             Oklahoma City OK 73125-8890                     Denker & Butler, PLLC
                                                                                                4700 NW 23rd Street, Suite 112
                                                                                                Oklahoma City, OK 73127-2037

Mark W Gardner                                  Marlene Boatright                               Martin D Kolarik
3204 Cambridge Court                            1751 South Argonia Road                         8917 West Bekemeyer
Bartlesville OK 74006-7509                      Caldwell KS 67022                               Wichita KS 67212-4117



Maxidize Production Services LLC                Meridith Family Partnership LP                  Michael J Andra
PO Box 542                                      475 North West Road                             110 South Forestview Court
Winfield KS 67156-0542                          Wellington KS 67152-8047                        Wichita KS 67235-8217



Multilift Welltec LLC                           NALCO Champion                                  Nalco Company LLC
PO Box 203325                                   PO Box 730005                                   1601 West Diehl Road
Dallas TX 75320-3325                            Dallas TX 75373-0005                            Naperville, IL 60563-1198



Nancy A Jelinek                                 O Tex Pumping LLC                               OJP Investments LLC
827 North Edwards Court Apt 9                   7045 North Highway 81                           2420 North 191st West Circle
Wichita KS 67203-6706                           Duncan OK 73533-4001                            Colwich KS 67030



ORCO Service LLC                                Ogletree Deakins Nash Smoak and Stewart         Oil Patch Group Inc
PO Box 691                                      One Allen Center                                12012 Wickchester Lane Suite 475
Kingfisher OK 73750-0691                        500 Dallas Street Suite 3000                    Houston TX 77079-1228
                                                Houston, TX 77002-4802
                                 Case: 19-10412   Doc: 125         Filed: 06/03/19      Page: 13 of 16
Oklahoma County Treasurer                     Oklahoma Employment Security Commission        Oklahoma Tax Commission
Room 307                                      Bankruptcy Documents and Filings               Office of the General Counsel
320 Robert S Kerr                             Legal Division                                 100 North Broadway Ave Suite 1500
Oklahoma City OK 73102-3430                   PO Box 53039                                   Oklahoma City OK 73102-8601
                                              Oklahoma City OK 73152-3039

Osprey Energy Services                        PC Executive Services Inc                      Patriot Wellhead LLC
4700 B and B Drive                            3030 NW Expressway Suite 200                   9505 West Reno Avenue
Woodward OK 73801-1600                        Oklahoma City OK 73112-5466                    Oklahoma City OK 73127-2917



Patterson Rental Tools and Thrutubing         Patterson Services, Inc.                       (p)PAUL FRANCIS FARMS LLC
PO Box 203379                                 c/o Carl Dore, Jr.                             5909 NW 78TH TERR
Dallas TX 75320-3379                          Dore Law Group, P.C.                           KANSAS CITY MO 64151-4430
                                              17171 Park Row, Suite 160
                                              Houston, Texas 77084-4927

PolyPipe Inc                                  Post Oak Energy Capital                        Production String Services LLC
PO Box 811                                    Suite 300                                      PO Box 349
Woodward OK 73802-0811                        34 South Wynden Drive                          Enid OK 73702-0349
                                              Houston TX 77056-2531


Quest Automated Service LLC                   Quest Automated Services, LLC                  R R Oilfield Rental Services LLC
8023 East 63rd Place Suite 605                c/o John T. Richer                             PO Box 253
Tulsa OK 74133-1238                           320 South Boston Avenue                        Ringwood OK 73768-0253
                                              Suite 200
                                              Tulsa, OK 74103-3705

R R Workover Rigs, LLC                        Rick L Denker                                  RiteWay Construction LLC
PO Box 253                                    Denker and Butler PLLC                         PO Box 3748
Ringwood OK 73768-0253                        4700 NW 23rd Street Suite 112                  Enid OK 73702-3748
                                              Oklahoma City OK 73127-2037


Ruth E Kolarik                                Ruth E Kolarik and Zhivoin Radoshevich         Select Energy Services LLC
1814 North Tejon                              1814 North Tejon                               PO Box 203997
Colorado Springs CO 80907-7461                Colorado Springs CO 80907-7461                 Dallas TX 75320-3397



Select Energy Services, LLC                   Skyline Directional Drilling LLC               Skyline Directional Drilling, L.L.C.
c/o Carl Dore, Jr., Dore Law Group, P.C.      PO Box 890538                                  2524 S. Ann Arbor Avenue
17171 Park Row, Suite 160                     Oklahoma City OK 73189-0538                    Oklahoma City, OK 73128-1846
Houston, Texas 77084-4927


Spectrum Tracer Services LLC                  Stephen M. Hetrick                             Stewart Farms LC
PO Box 733849                                 2 W. 2nd Street, Suite 1100                    108 West Lincoln
Dallas TX 75373-3849                          Tulsa, OK 74103-3125                           Wellington KS 67152-3849



Stimulation Pumping Services                  Sumner County Kansas                           Sumner Cowley Electric Coop
Attn Curt Emerson                             PO Box 190                                     2223 North A Street
PO Box 758                                    Wellington KS 67152-0190                       Wellington KS 67152-4521
Blackwell OK 74631-0758
                                  Case: 19-10412   Doc: 125         Filed: 06/03/19       Page: 14 of 16
Sumner Cowley Electric Coop Inc                Targa Pipeline Mid-Continent WestOK LLC         Texas Workforce Commission
PO Box 220                                     14000 Quail Springs Parkway Suite 215           Labor Law
Wellington KS 67152-0220                       Oklahoma City OK 73134-2600                     101 East 15th Street
                                                                                               Austin TX 78778-1442


The Green Team                                 The Kansas University Endowment                 Thru Tubing Solutions, Inc.
207111 Ease 591 Road                           PO Box 928                                      c/o Carl Dore, Jr.
Vici OK 73859                                  Lawrence KS 66044-0928                          Dore Law Group, P.C.
                                                                                               17171 Park Row, Suite 160
                                                                                               Houston, Texas 77084-4927

Thurmond McGlothlin LLC                        Tims Trucking LLC                               Toledo Mudlogging Services Inc
PO Box 2052                                    PO Box 340                                      PO Box 1209
Amarillo TX 79105-2502                         Elk City OK 73648-0340                          Many LA 71449-1209



Tri Power Energy Services, LLC                 TriPower Energy Services LLC                    (c)US SECURITIES AND EXCHANGE COMMISSION
4341 SW 33rd Street                            PO Box 950893                                   FORT WORTH REGIONAL OFFICE
Oklahoma City, OK 73119-1016                   Oklahoma City OK 73195-0893                     801 CHERRY ST UNIT 18
                                                                                               FORT WORTH TX 76102-6882


United States Trustee                          Vanco                                           Verizon
United States Trustee                          PO Box 411832                                   1095 Avenue of the Americas
215 Dean A. McGee Ave., 4th Floor              Kansas City MO 64141-1832                       New York NY 10036-6704
Oklahoma City, OK 73102-3479


VisualSystems Inc                              WW Drilling LLC                                 Washita Valley Ent
c/o Timothy A. Million                         PO Box 307                                      PO Box 94160
Husch Blackwell LLP                            Wakeeney KS 67672-0307                          Oklahoma City OK 73143-4160
600 Travis Street, Suite 2350
Houston, TX 77002-2629

Weatherford                                    Weatherford Artificial Lift Systems, LLC        Weatherford U.S., L.P.
PO Box 301003                                  c/o Timothy A. Million                          c/o Timothy A. Million
Dallas TX 75303-1003                           Husch Blackwell LLP                             Husch Blackwell LLP
                                               600 Travis Street, Suite 2350                   600 Travis Street, Suite 2350
                                               Houston, TX 77002-2629                          Houston, TX 77002-2629

Weaver and Tidwell LLP                         White’s Equipment Rental, LLC                   White’s Welding LLC
Suite 700                                      837 SE 82nd Street                              837 SE 82nd Street
2821 West 7th Street                           Oklahoma City, OK 73149-2928                    Oklahoma City, OK 73149-2928
Fort Worth TX 76107-8913


Whites Equipment Rental LLC                    Whites Welding LLC                              Wildcat Oil Tools LLC
PO Box 6145                                    PO Box 1761                                     PO Box 50592
Hermitage PA 16148-0922                        Woodward OK 73802-1761                          Midland TX 79710-0592



William J Kolarik and Yvonne Kolarik           William R Sudela                                Wortham Insurance
1455 North Prentice Road                       Crady Jewett McCulley and Houren LLP            PO Box 1388
Ponca City OK 74604-5157                       2727 Allen Parkway Suite 1700                   Houston TX 77251-1388
                                               Houston TX 77019-2125
                                Case: 19-10412           Doc: 125         Filed: 06/03/19         Page: 15 of 16
Wyoming Casing Service Inc                          Zaher Zaafran                                        Clayton D Ketter
PO Box 1153                                         1007 Goldfinch Avenue                                Phillips Murrah PC
Dickinson ND 58602-1153                             Sugar Land TX 77478-3452                             101 N Robinson 13th Floor
                                                                                                         Oklahoma City, OK 73102-5523


Baker Hughes Oilfield Operations, LLC
PO Box 4740
Houston, TX 77210-4740




Geo 720 LLC                                         Paul Francis Farms LLC
PO Box 848                                          5909 NW 78th Terrace
Shattuck OK 73858                                   Kansas City MO 64151




                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


US Securities and Exchange Commission
Fort Worth Regional Office
Suite 1900 Unit 18
801 Cherry Street
Fort Worth TX 76102




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Baker Hughes Oilfield Operations, LLC            (u)Hawley Services Inc.                              (d)Destiny Oil Partners LLC
                                                                                                         2524 North Broadway
                                                                                                         Oklahoma City, OK 73160



(d)Destiny Petroleum LLC                            (d)Hetrick Electric LLC                              (u)Greg Myles
2524 North Broadway                                 P.O. Box 308
Oklahoma City, OK 73160                             Blackwell, OK 74631-0308



End of Label Matrix
Mailable recipients   182
Bypassed recipients     6
Total                 188
     Case: 19-10412      Doc: 125      Filed: 06/03/19   Page: 16 of 16




                              EXHIBIT 1
            Assumed Executory Contracts and Unexpired Leases

            Counterparty                 Assumed Executory          Cure
                                               Contract            Amount
1. Baker Hughes Oilfield Operations,   Well Test Rental            $9,209.00
   LLC                                 Agreement – Linda 2-5H
   PO Box 4740
   Houston, TX 77210-4740
2. Coffeyville Resources Refining      Crude Oil Purchase                 $0.00
   and Marketing LLC                   Agreement dated January
   10 East Cambridge Circle            5, 2017
   Suite 250
   Kansas City, KS 66103
3. Targa Pipeline Mid-Continent        Gas Purchase Agreement             $0.00
   WestOK LLC                          for sale of gas.
   14000 Quail Springs Parkway
   Suite 215
   Oklahoma City, OK 73134
4. Targa Pipeline Mid-Continent        Gas Purchase Agreement     $10,000.00
   WestOK LLC                          dated November 1, 2017
   14000 Quail Springs Parkway
   Suite 215
   Oklahoma City, OK 73134
